Citation Nr: 0006524	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
current hypertension and the veteran's period of active 
service.  

2.  There is no competent medical evidence of a nexus between 
a current back disorder and the veteran's period of active 
service.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  A claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  

Hypertension may be presumed to have been incurred in service 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Hypertension

At a personal hearing in November 1998, the veteran testified 
that:  In December 1942, his first month of service, he 
passed out and was told it was due to his blood pressure 
(BP); in 1946, while on a funeral detail, he passed out and 
was told it was due to his BP; he first received medication 
for hypertension "maybe" in the 1950's or 1960's; off and on 
in service, he was told to keep his BP under control with 
diet and medication.  

However, the veteran's service medical records are entirely 
negative for a finding or diagnosis of hypertension.  At a 
re-enlistment examination in February 1951, the veteran's BP 
was 120/64.  At an examination in March 1956, his BP was 
128/86.  At an annual examination in October 1961, BP was 
112/60.  In a report of medical history in January 1964, the 
veteran stated that he did not have and had not had high 
blood pressure.  At a re-enlistment examination in 
January 1964, BP was 106/68.  At an annual examination in 
February 1966, BP was 110/82.  At an annual examination in 
January 1965, BP was 120/82.  

In a report of medical history in January 1967, it was noted 
that the veteran had had low BP at an insurance examination 
in 1950; BP was now within normal limits.  At a re-enlistment 
examination in January 1967, BP was 120/76.  At an annual 
examination in March 1971, BP was 116/76.  In a report of 
medical history in September 1971, the veteran stated that he 
had been told that his BP was low; BP was now normal.  At an 
examination for retirement in September 1971, BP was 128/80; 
hypertension was not diagnosed.  

VA treatment records of June 1993 noted that the veteran 
suffered from coronary artery disease; he also had 
hypertension, which was well controlled on Verapamil.  At a 
VA examination in July 1997, the veteran gave a history of 
hypertension; BP, sitting was 120/80; BP, lying down, was 
140/80; diagnoses included hypertension.  

The veteran's claim for service connection for hypertension 
is not well grounded, because there is no competent medical 
evidence of a nexus between a current disability and any 
manifestation during active service.  38 U.S.C.A. § 5107(a).  
The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because chronic hypertension was not 
shown by medical evidence in service, and continuous 
postservice symptomatology of hypertension has not been 
demonstrated.  

II.  Low Back Disorder

At the personal hearing in November 1998, the veteran 
testified that he had back problems off and on in service, 
especially in the later years.  

Service medical records disclose that, in November 1960, the 
veteran complained of chronic fatigue and also said that he 
had a backache.  The examining physician found a significant 
functional element.  

In April 1967, while he was under treatment for cancer of the 
bladder, the veteran complained of back pain.  A back 
disorder was not diagnosed.  

In a report of medical history in January 1967, the veteran 
denied having recurrent back pain.  

The veteran's service medical records contain a physical 
profile record in March 1968 stating that the veteran was 
limited from crawling, stooping, running, jumping, prolonged 
standing or walking, or carrying heavy loads.  The defect 
listed was osteoarthritis.  However, the veteran's service 
medical records do not contain a report of X-rays finding 
osteoarthritis in any joint or joints, to include the spine.  

At an annual examination in March 1971, the veteran's spine 
was evaluated as normal.  In a report of medical history in 
September 1971, the veteran denied having or having had 
recurrent back pain.  At an examination for retirement in 
September 1971, the veteran's spine and musculoskeletal 
system were evaluated as normal.  

In an application for compensation or pension, filed in 
February 1972, the veteran claimed service connection for 
osteoarthritis, without specifying the joint or joints 
allegedly affected.  VA X-rays in May 1972 showed no bone or 
joint disease of the spine.  A rating decision in July 1972, 
which is final because the veteran did not file a timely 
substantive appeal, 38 U.S.C.A. § 7105 (West 1991), denied 
entitlement to service connection for osteoarthritis, but 
made no reference to the spine.  As current medical findings 
do not show osteoarthritis of the spine, the Board finds that 
the veteran's claim for service connection for a back 
disorder, which he asserted in May 1997, is a new claim.  

VA treatment records show that, in October 1996, a bone 
mineral density scan showed the veteran's spine to be 
osteopenic.  In October 1996, a diagnosis was rendered of 
idiopathic primary hypogonadism presenting as osteoporotic 
compression fractures at T-7, T-9, and L-3.  Testosterone 
injections were prescribed.  

The veteran's claim for service connection for a back 
disorder, currently diagnosed as residuals of compression 
fractures of T-7, T-9, and L-3, is not well grounded, because 
there is no competent medical evidence of a nexus between the 
current disability and any incident or manifestation during 
the veteran's active service.  38 U.S.C.A. § 5107(a).  The 
veteran's claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because spinal fractures were not 
present in service, and continuous post service 
symptomatology of spinal fractures has not been demonstrated.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for hypertension and a back disorder 
"plausible".  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed.Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for hypertension and a back disorder.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

A well-grounded claim not having been submitted, service 
connection for hypertension is denied.  

A well-grounded claim not having been submitted, service 
connection for a back disorder is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

